Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on March 23, 2022 has been received and fully considered.
The previous claim rejection made under 35 USC over Spaulding (EP 2252253 B1) in view of Croda (“Span and Tween”, August 2010) and DiNardo et al. (“Dermatological and environmental toxicological impact of the sunscreen ingredient oxybenzone/benzophenone-3”, J Cosmet Dermatol. 2018;17:15-19) and Evonik (“Tego Care 165”, Evonik Industries, April, 2008) as indicated in the Office action dated January 21, 2022 is maintained for reasons of record. 
The previous claim rejection made under 35 USC over Spaulding, Croda, DiNardo and Evonik and further in view of Chaudhuri (EP 2152685 B1) is maintained for reasons of record.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 7-16 are newly rejected under 35 U.S.C. 103 over Spaulding (EP 2252253 B1, published on May 1, 2013) in view of Croda (“Span and Tween”, August 2010) and DiNardo et al. (“Dermatological and environmental toxicological impact of the sunscreen ingredient oxybenzone/benzophenone-3”, J Cosmet Dermatol. 2018;17:15-19) (“DiNardo” hereunder) and Evonik (“Tego Care 165”, Evonik Industries, April, 2008). 
Spaulding discloses an emulsion comprising a) preservatives 0.2-1.5 wt % (antioxidant) ; b)  styrene/acrylates copolymer 3 wt % (Sunspheres, SPF booster); c)   gellant 0.5-2 %, d) UV filters (31 wt % total); e) viscosity increasing agent 0-1 wt %; f) film formers 0.5-2 wt %; and g) emulsifier (Tween 60) 0.5-5 wt %.  See Table 1, Formulation J; instant claims 1 b) 6, 8, 11, 12 and 15.  
Claim 1 requires that the one or more SPF boosters “including a plurality of light refracting bodies includes a styrene-acrylate copolymer composition.”  As indicated above, the styrene/acrylates copolymer used in prior art is Sunspheres polymer spheres, which appear to be the same powder used in the present application.  See Spaulding, [0015]; present specification, p.7, last paragraph. Thus it is viewed that prior art contains a plurality of light refracting bodies including a styrene-acrylate copolymer composition as defined in the present claim. 
Regarding the range of the one or more SPF boosters, Spaulding examples J and K contain 3 or 4 wt % of the Sunsphere styrene-acrylate copolymer.  Although the reference teaches that the in-vivo SPF of these compositions are relatively lower (75) than sample compositions A, H and I which contain 5 wt % of the SPF booster, applicant is reminded that even nonpreferred embodiments in a reference is prior art.  See MPEP 2123.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  See In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In this case, Spaulding teaches and suggests that sunscreen formulations containing organic UV filters and the SPF booster within the range of the claimed amount still produces an UV protection with a useful SPF level. Furthermore, one of ordinary skill in the art who is to make sunscreen products with such SPF level would have been motivated to use a lower level of the SPF booster.  

Claim 1 also requires that one or more antioxidants selected from diethylhexyl syringylidene malonate, tocopherol and mixture thereof.  Spaulding teaches that vitamin E and its derivatives are used in sample A.  See [0032, 0036].  

The reference further teaches using acrylate-based polymers such as acrylates/C10-30 alkylacrylate crosspolymer to stabilize the emulsion.  See [0036].   The thickening agents are disclosed in paragraph [0024].   
Although Spaulding refers the emulsions in Table 1 as water-in-oil emulsions, it is noted that the emulsifier used in the formulation is Tween 60 polysorbate, which makes oil-in-water emulsions.  See Spaulding [0036]; Croda p. 3, Emulsification.   Furthermore the reference teaches that an oil in water emulsion is made by dispersing the oil phase into an aqueous solution composed primarily of water, which is what the method steps of paragraph [0036] discloses. See [0007].  
Claim 1 g) further requires one or more nonionic emulsifiers selected from the group consisting of a polyol ester, a glycerol ether, an oxyethylenated and/or oxypropylenated ether, and/or an ethylene glycol polymer, and mixture thereof.  Spaulding generally teaches that polyglycerol esters and ethylene glycol polymer can be used. See [0022].  
Evonik further teaches that Tego Care 165, a combination of glyceryl stearate and PEG-100 stearate, is a nonionic surfactant useful to make an oil-in-water creams and lotions with pleasant application properties, excellent compatibility with active ingredients and heat and freeze stability. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Spaulding and use the glyceryl stearate/PEG-100 stearate emulsifier combination as motivated by Evonik.  The skilled artisan would have been motivated to do so, as the latter teaches that the emulsifier blend makes o/w emulsions with pleasant application properties and high heat and freeze stability.  Since Spaulding suggests making o/w emulsions, and Evonik teaches that the emulsifiers are compatible with active ingredients, the skilled artisan would have had a reasonable expectation of successfully producing a stable o/w emulsion with enhanced properties by combining the teachings of the references.   See instant claim 1 g) and 14. 

Spaulding examples contain oxybenzone.  
DiNardo warns against using oxybenzone in sunscreen and reports that oxybenzone can produce contact and photocontact allergy reactions in human and a variety of toxic reactions in coral and fish such as reef bleaching and mortality.
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Spaulding and replace oxybenzone with alternative UV filters known in the art as motivated by DiNardo.  The skilled artisan would have been motivated to do so, as the latter suggests negative health and environmental effects such as contact allergy in human, coral bleaching and/or death and feminization of male fish. Since Spaulding discloses other organic sunscreens for use, the skilled artisan would have had a reasonable expectation of successfully producing a similarly effective and safer sunscreen by combining the teachings of the references. 
Regarding claim 3, Spaulding teaches that the in-vivo SPF of the formulations J K which contain the SPF booster in the amount of 3 and 4 wt %, respectively, is 75.  See [0054].  It is well settled in patent law that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In this case, SPF of 75 and the lower limit of the claimed range, “about 80” is merely close and it is viewed that the prior art product and the claimed invention having a SPF of “about 80” can have the same or similar sun protection. 
Alternatively, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, it is noted that examples J and K contain lesser amount of the UV filters, which, along with the level of the SPF booster, obviously would have caused SPF of the compositions to be lower.  Thus increasing the amount of these UV filters to increase the SPF above “around 80” would have been well within the skill of the art.  


Regarding claim 7, the reference teaches that Carbopol, which is an acrylate copolymer, is used to make sample A.  See [0036].  
Regarding claim 9, Example formulation A contains benzophenone-3, octocrylene (diphenylacrylate derivative), etc.  
Regarding claim 10, Spaulding teaches carbomers (C10-C30 alkyl (meth)acrylate homopolymers), polyacrylic acid, etc.  See [0022, 0024].
Regarding claim 13, the reference teaches that film formers/waterproofing agents suitable for the invention include PVP polymers, acrylates, etc. See [0031].
Regarding claim 16, Table 4 of Spaulding discloses that Example A is “very water resistant”.  

	Claim 17 is newly rejected under 35 U.S.C. 103 as obvious over Spaulding, Croda, DiNardo and Evonik as applied to claims 1, 3 and 7-16 as above, and further in view of  Chaudhuri (EP 2152685 B1, published on January 25, 2017). 
Spaulding fails to teach diethylhexyl syringylidene malonate.  The reference teaches that the preservatives suitable for the invention includes antioxidants:
One or more preservatives may be included in the compositions of the present invention. The preservative protects the compositions from microbial contamination and/or oxidation. As such, the preservative can include an antioxidant. Preservatives, such as diazolidinyl urea, iodopropynyl butylcarbamate, chloromethylisotiazolinone, methylisothiazolinone, vitamin E and its derivatives including vitamin E acetate, vitamin C, butylated hydroxytoluene, butylparaben, ethylparaben, methylparaben, propylparaben, isobutylparaben, phenoxyethanol, or any mixtures thereof, may be included as a preservative in a composition of the present invention.  See [0032]  

Chaudhuri teaches that diethylhexyl syringylidene malonate is a photostabilizer and an antioxidant useful in cosmetic composition.  See [0038]; Examples disclose sunscreen emulsions comprising 1 or 2 wt % of diethylhexyl syringylidene malonate.  
Preferred vitamins are, for example, vitamin A palmitate, vitamin C and derivatives thereof, DL-α-tocopherol, tocopherol acetate, nicotinic acid, pantothenic acid and biotin. Vitamin E, which is often added to cosmetic and personal care products is also preferably stabilized by a suitable stabilizer according to the invention.

The skin lightening/even toning compositions of the present invention may also include suitable non-vitamin antioxidants, but are not limited to, BHT (butylated hydroxy toluene), L-ergothioneine (available as Thiotane™); tetrahydrocurcumin, cetyl pyridinium chloride, carnosine, diethylhexyl syringylidene malonate (available as Oxynex® ST or Oxynex® ST Liquid available from EMD Chemicals/Merck, Germany.), ubiquinone (coenzyme Q10), Idebenone and combinations thereof.  See [0038].  

It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Spaulding and incorporate to the sunscreen emulsions an antioxidant and photostabilizer such as diethylhexyl syringylidene malonate as motivated by Chaudhuri.  The skilled artisan would have been motivated to do so, as Spaulding teaches using preservatives which include antioxidants such as tocopherol, vitamin C, BHT, etc., and Chaudhuri also teaches using antioxidants vitamin or non-vitamin antioxidants and disclose diethylhexyl syringylidene malonate tocopherol along with vitamin C, BHT etc.  Since the latter teaches and suggests that diethylhexyl syringylidene malonate used in oil-in-water emulsion comprising organic sunscreen agents, the skilled artisan would have had a reasonable expectation of successfully producing a sunscreen emulsion with enhanced stability. 

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are unpersuasive. 
Applicant argues that the present invention provides “unexpected high level of SPF without oxybenzone”.  However, DiNardo suggests excluding oxybenzone to reduce a potential irritating or toxic component from sunscreens; thus one of ordinary skill in the art before the time of filing of the present application would have been motivated to formulate a sunscreen without oxybenzone with options to use other conventional sunscreen agents. 
Referring to Table 2, applicant points out that Example A containing 2.01 % of the styrene/acrylates copolymer (SPF booster) has an unexpected high value of SPF.  However, the claimed concentration range of the SPF booster is disclosed as Example J of Spaulding contains 3 wt % of the SPF boosters, and one of ordinary skill in the art would have been motivated to use the SPF boosters in the disclosed amount or within an obvious variation thereof.  In view of such prior art disclosure, examiner views that applicant’s disclosure does not establish evidence for unexpected results of the present invention. 
 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617